Citation Nr: 1706000	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  09-17 809	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for low back disability (claimed as back pain).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1971, including combat duty in the Republic of Vietnam.  He received the Combat Infantryman Badge and Air Medal, among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for low back, eye and skin disabilities as well as hypertension.

The Veteran appeared at a hearing at the RO in July 2014 before the undersigned.  A transcript is associated with the claims file.

In March 2015, the Board denied service connection for eye and a skin disorders and remanded the remaining issues on appeal for further development.

In February 2016, the RO granted service connection for hypertension with a noncompensable rating, effective May 18, 2007.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran's claim for service connection for hypertension was granted in full, which he has not disputed.

2.  The Veteran's current back disability is the result of an in-service injury.


CONCLUSIONSOF LAW

1.  The criteria for dismissal of an appeal of the Veteran's claim for service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015)

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1110, 1154 (West 2016); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).

Prior to the promulgation of a decision in this appeal and after certification of the appeal of this issue to the Board, the AOJ awarded service connection for hypertension to the Veteran in March 2015, assigning an initial noncompensable evaluation, effective May 18, 2007.  

The award constitutes a full grant of the benefits sought on appeal.  As such, and since the Veteran has not yet expressed any disagreement with the March 2015 rating action, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.



Low Back

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 201).  

Evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).  VA is; however, required to presume that a Veteran's report of permanent disability arising at the time of the combat injury is correct.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Veteran has provided testimony that he experienced a combat related back injury and has continued to experience symptoms since that injury.  The injury occurred when a helicopter he was riding in was struck by enemy fire and he was forced to jump to the ground.  Service treatment records do not show this injury, but a medical board report dated in March 1971 shows he was in "a great deal of combat;" and a report of medical history completed for the medical board in January 1971, includes a notation of "back trouble in Vietnam."  The Veteran reportedly saw an orthopedist who diagnosed hyperlordosis.

The Veteran also testified that he had continued to have back pain since the combat injury and had back surgery shortly after his return from service in 1971.  The Veteran did not mention a back disability in his initial claim for VA benefits in 1971

VA examiners have provided negative nexus opinions with regard to the claimed back disability; but they did not consider the presumptions required by 38 U.S.C.A. § 1154(b) (West 2014).

In March 2015, the Board remanded the appeal to, inter alia, obtain another VA opinion because the last December 2011 VA examiner rendered a negative opinion concerning the relationship between the Veteran's low back disability (diagnoses include lumbar spondylosis and lumbar degenerative disc disease) and his military service without apparently having fully considered the Veteran's account of an in-service low back injury during combat.  In February 2016, a new VA medical opinion was obtained which included another negative opinion.  Although the VA examiner was instructed to presume that the in-service back injury reported by the Veteran actually occurred and that the absence of documented medical treatment, alone, is not a sufficient basis for a negative nexus opinion, the examiner rendered a negative nexus opinion, explaining that the "[Board's instruction] notwithstanding, a medical opinion must be based upon some direct and/or circumstantial 'medical' evidence of which, in this review, there is none, nor is there evidence of chronicity of a back condition after service until the Veteran's claim for this condition 36 years after service."  

The Veteran has a current low back disability as evidenced by the diagnoses of lumbar degenerative disc disease and lumbar myofascial strain on an examination for VA in December 2011.  There is not sufficient evidence to rebut the presumption that the Veteran sustained a combat injury to the lumbar spine in service.  The incurrence of the in-service injury is therefore established.

While the most recent VA medical opinion is against a relationship between the current back disability and the in-service injury; this was based on the application by the examiner of an incorrect legal standard.  The opinion can be read as saying that if the incurrence of the in-service injury and the continuity of symptomatology had been accepted; a nexus would have been found.  Given the opinions and the presumptions required by the Federal Circuit in Reeves, a nexus to service is established.  The elements of service connection have been demonstrated and the appeal is granted.


ORDER

The appeal of the Veteran's claim for service connection for hypertension is dismissed.

Service connection for a low back disability is granted.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


